DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 37 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 10-23-2020.
There does not appear to be any support that the elected embodiment incorporates the structure of the final two paragraphs of claim 37.  Paragraph [0033] appears to be the only spot that utilizes the “higher average surface roughness” phrase and never mentions the elected embodiment.  The specification includes many different embodiments with different versions of the rough texture and does not specify which textures are associated with higher average surface roughness.  Paragraph [0033] only discloses that the rough texture of the first inner surface may have a higher average surface roughness than 116, which is not the same structure as the upwardly extending walls.  The final two paragraphs of the claim could be subject to a new matter rejection as the limitations do not appear to be supported by the original specification.  Paragraph [0035] discloses “average surface roughness” but does not provide support the final two paragraphs of claim 37.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 36 lines 2 and 3, both occurrences of the phrase “texture is provided on a pre-cut piece” are not supported by the original specification and are new matter.  Using Figure 8, 120 and 304 are the rough textured structure and they are directly on the first and second members respectively.  There is no support for an addition pre-cut piece that is in-between the rough textured structure and the first and second members.  Basically, Figure 8 shows a member with a rough textured structure defining a two-piece member.  Claim 36 is disclosing a member having a pre-cut piece with a textured structure on the piece defining a three-piece member which is not supported.  There is also no support for any “piece” being “pre-cut” in the original specification so that phrase is also new matter.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 36, the phrase first rough texture is provided on a pre-cut piece that is adhered to said first member” is unclear.  It is unclear what represents the “pre-cut piece”.  Also, claim 10 discloses the first texture is on the elongated surface while claim 36 discloses the piece is adhered to a part of the first member that is not the elongated surface.  How can the texture be on the elongated surface of the first member and a different part of the first member at the same time?  Since the claims disclose the texture is on elongated surface in claim 10, that relationship needs to be maintained in this claim.  The “second rough texture on the pre-cut piece on the second member”  has the same issues. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 11, 16, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doyel (4,212,431).  It is noted that the term “rough” has been interpreted as structure preventing a surface from being a flat smooth surface.  
With regards to claim 10, Doyel discloses the same invention including a system capable of peeling food and being considered a peeler system (10) having a first member having a base (36) having an elongated surface (upper surface of 36) between a plurality of upwardly extending walls (42), the surface and walls define a channel (Fig. 1), a second member (74) having a section that fits between the walls of the first member (Fig. 2, the rectangular section that has 80), the section having an external surface (bottom surface that 80 extend from), the second member engages with the first member for slidable movament back and forth along the channel between the walls of the first member such that the elongated surface of the first member and the external surface of the second member come close to contact with each other (Fig. 2), a first rough texture provided on the elongated surface of the first member (86 gives 82 a rough texture), and a second rough texture provided on the external surface of the second member (80).
With regards to claims 11, 16, and 28, Doyel discloses the walls are parallel (42), an extension on the base capable of steadying the first member (30), and the first rough texture is removable (82 with 86).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Doyel (4,212,431) in view of Wangler et al. (2006/0075870).  Doyel discloses the invention including the first rough texture is removable (82 with 86).
However, Doyel fails to disclose the second rough texture being removable.
Wangler et al. teach it is known in the art of food holder members to incorporate separable/removable parts (Fig. 3).  It would have been within one’s technical skill to have made the texture (80) of Doyel removably attached to the surface so that it could be replaced if needed.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Doyle with the second texture being removable, as taught by Wangler et al., because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by .    
Allowable Subject Matter
Claims 14, 15, and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 23, 24, and 31-35 are allowed.
Response to Arguments
Applicant's arguments filed 8-30-21 have been fully considered but they are not persuasive.   With regards to the 102 rejection with Doyle, the Examiner’s position remains the same.  Without further definition on what can and cannot define a rough texture, ridges projecting from 82 creates a rough texture with regards to 82 in comparison to 82 without ridges 86.  Basically, 82 would be a smooth flat surface without ridges 86.  The ridges 86 are the same as 80 from a structural standpoint where each are projections extending from a surface and giving that flat surface a rough texture.  Applicant is correct in saying 80 and 86’s functions are different in that 86 is not intended to grip another item while 80 is intended to grip another item but claim 10 does not disclose any functions of the rough textures (i.e. each of the rough textures are configured to grip a food item and cooperate to perform a peeling of the food item when the members come close together).  Being a rough texture does not automatically bring in function.  A rough texture can perform the functions disclosed by Doyle.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
10 September 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724